Name: Council Regulation (EEC) No 1530/76 of 22 June 1976 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  food technology;  economic policy;  agricultural activity
 Date Published: nan

 No L 170/4 29 . 6 . 76Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1530/76 of 22 June 1976 amending Regulation (EEC) No 986/68 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 10 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 3 ( 1 ) of Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regula ­ tion (EEC) No 796/76 (4 ), stipulates, inter alia, that the amount of the aid for skimmed-milk powder shall be paid by the intervention agency of the Member State within whose territory the skimmed-milk powder is denatured or incorporated in compound feedingstuffs ; Whereas in order to facilitate trade between Member States of skimmed-milk powder for use as feed , Member States dispatching skimmed-milk powder to be denatured or incorporated in compound feeding ­ stuffs within the territory of another Member State , should be authorized to pay the aid, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 3 ( 1 ) of Regulation (EEC) No 986/68 : 'However, where skimmed-milk powder produced in one Member State is to be denatured or used in the manufacture of compound feedingstuffs within the territory of another Member State , the former Member State shall be authorized to pay the aid .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 June 1976 . For the Council The President J. HAMILIUS (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . (3 ) OJ No L 169 , 18 . 7 . 1968 , p. 4 . 4 OJ No L 93 , 8 . 4 . 1976, p. 7 .